UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6179


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRELL ANTONIO THOMAS, a/k/a Baby Huey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:94-cr-00069-RGD-3)


Submitted:    March 26, 2009                   Decided:   April 9, 2009


Before WILKINSON and      MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerrell Antonio Thomas, Appellant Pro Se.       Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerrell    Antonio   Thomas    appeals      the    district     court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                          We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                         United

States   v.    Thomas,    No.   2:94-cr-00069-RGD-3         (E.D.      Va.    Jan.   9,

2009).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented         in   the     materials

before   the    court    and    argument    would   not    aid       the   decisional

process.

                                                                             AFFIRMED




                                       2